
	

113 HRES 736 IH: Affirming the importance of the Electronic Proving Ground at Fort Huachuca, Arizona, to the United States Armed Forces and national security on its 60th anniversary.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 736
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Barber (for himself, Mrs. Kirkpatrick, Mr. Grijalva, Mr. Gosar, Mr. Salmon, Mr. Schweikert, Mr. Pastor of Arizona, Mr. Franks of Arizona, and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Affirming the importance of the Electronic Proving Ground at Fort Huachuca, Arizona, to the United
			 States Armed Forces and national security on its 60th anniversary.
	
	
		Whereas Fort Huachuca is a product of the Indian Wars in the late 19th century in which Colonel
			 August V. Kautz, commander of the Department of Arizona, ordered that a
			 camp be established in the Huachuca Mountains in February 1877;
		Whereas in 1913, the first African-American unit, 10th Calvary Buffalo Soldiers, arrived and
			 remained almost 20 years, during which they joined General John Pershing
			 in the 1916 expedition into Mexico and during World War I was assigned the
			 mission of guarding the United States-Mexico border;
		Whereas the legacy of this famous unit was honored by naming Fort Huachuca’s testing range the
			 Buffalo Soldier Electronic Testing Range;
		Whereas in the 1930s, the 25th Infantry Regiment replaced the 10th Calvary in Fort Huachuca and
			 eventually sent up to 30,000 troops to fight in the European theater of
			 World War II;
		Whereas in 1954, the Army’s Chief Signal Officer realized the incredibly unique environment located
			 at Fort Huachuca for electronic and communications equipment testing and
			 since then, the Electronic Proving Ground has tested many pieces of
			 equipment that have enabled and strengthened our military in the past 60
			 years;
		Whereas Southern Arizona’s unique geography containing a bowl shaped valley enclosed by mountains
			 more than 4,000 feet above sea level offers more than 9,000 square miles
			 of land protected and free from outside electromagnetic interference which
			 provides the best open-air electronic test range in the world;
		Whereas operations are routinely possible on the 70,000 acres and 964 square miles of the
			 Electronic Proving Grounds due to FAA restricted airspace over this area;
		Whereas the Electronic Proving Ground is the Army’s premier C5ISR (Command, Control,
			 Communications, Computers, Intelligence, Surveillance and Reconnaissance)
			 validation and developmental tester under the Army Test and Evaluation
			 Command;
		Whereas the mission of the Electronic Proving Ground is to plan, conduct, and analyze the results
			 of technical tests for C5ISR systems and Electronic Combat and Electronic
			 Warfare equipment for the Department of Defense, other Federal agencies
			 and private industry;
		Whereas the pristine electromagnetic spectrum around Fort Huachuca’s Electronic Proving Grounds
			 provides the necessary environment for the development of a myriad of
			 improvised explosive device-defeat technologies; and
		Whereas over the past decade of testing, Fort Huachuca and the Electronic Proving Ground have
			 provided the Army indispensable expertise that resulted in technological
			 advances that have saved the lives of countless United States warfighters:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the threats that members of the United States Armed Forces face on the battlefield are
			 changing and the enemy will present unique challenges that call for proven
			 equipment tested at the Electronic Proving Ground;
			(2)recognizes and supports the missions and long term viability of Fort Huachuca and its Electronic
			 Proving Ground;
			(3)expresses the importance of real world testing at open air ranges of electronic equipment in the
			 Electronic Proving Ground; and
			(4)expresses strong appreciation to the soldiers and civilians, both past and present, for their 60
			 years of hard work and dedication at the Electronic Proving Ground and for
			 their service to the United States.
			
